DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/07/2020 has been entered.  Claims 1-2 and 45-46 have been amended; no claims have been canceled (claims 5, 8-10, 12-44 and 56-68 were canceled in a previous amendment); and no new claims have been added.  Claims 1-4, 6-7, 11, 45-55 and 69-72 remain pending in the application.  The objection to the drawings is withdrawn based on Applicant’s submission of Replacement drawings for FIGs. 6-8. 

Response to Arguments
On page 9 of 11 of Applicant's Remarks filed on 12/07/2020, Applicant, referring to FIGs. 11(a) and 12(a) and paragraphs [0410] - [0413] of Kim, asserts “Kim does not explicitly or implicitly disclose or teach that the UE determines at least two resource sets, wherein frequency domain positions of at least two resource elements in each resource set of the at least two resource sets are different, receives a configuration signaling sent by an access network device, and determines one or more resource sets of a first category, which are used for transmitting uplink control information (UCI) in an uplink control channel, from the determined at least wo resource sets according to the configuration signaling.”  Examiner respectfully disagrees.  Absent a specific definition of resource set, a resource set can be broadly interpreted to include at least two resource elements (e.g. time/symbol and frequency/subcarrier combination).  
	FIG. 11(a) of Kim discloses a first resource set including three (3) resource elements labeled "U" and a second resource set including two (2) resource elements labeled "R".  Each 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/29/2020, 10/01/2020 and 01/13/2021 have been placed in the record and considered by the examiner.  Examiner notes that, as indicated on the IDSs filed on 09/29/2020 and 10/01/2020, reference RU 2014123551 has not been considered because the Office did not receive a copy of the reference with the filing of either IDS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 45-50, 52, 54, 69 and 71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PG Pub 2018/0331807 A1, hereinafter “Kim”).
	Regarding claim 1, Kim teaches a method for uplink transmission, comprising: determining, by a terminal device, at least two resource sets (FIG. 33 step S3310, FIGs. 11(a), 12(a); ¶¶ [0410] – [0413] disclose a first resource set including three (3) resource elements labeled "U" and a second resource set including two (2) resource elements labeled "R".  FIG. 11 illustrates that the two resource sets are configured for transmission in a one-symbol PUCCH; ¶ [0410] discloses that the UE (i.e. terminal device) configures a PUCCH to be transmitted according to a one-symbol PUCCH (FIG. 11(a)) or multi-symbol PUCCH (FIG. 12(a).  Thus, Kim teaches that the terminal device determines at least two resource sets); receiving, by the terminal device, a configuration signaling sent by an access network device (¶ [0410] [T]he PUCCH structure configured by the UE may be determined based on . . . signaling (e.g., L1 signaling or RRC signaling) from the base station); determining, by the terminal device, one or more resource sets of a first category (FIG. 11(a), 12(a) resource set including “U” resource elements read on first category), which are used for transmitting uplink control information (UCI) in an uplink control channel (¶ [0413] teaches that the PUCCH configuration of FIG. 11(a) is for transmitting DM-RS and UCI) from the determined at least two resource sets (FIG. 11(a) two resource sets including “U” and “R” elements) according to the configuration signaling (¶ [0410]) L1 signaling or RRC signaling from the base station); and sending, by the terminal device, the uplink control channel, wherein the uplink control channel comprises the UCI (FIG. 11(a); FIG. 33 step S3320, ¶ [0420]), wherein frequency domain positions of at least two resource elements in each resource set of the at least two resource sets is different (FIGs. 11(a), 12(a) illustrating that the frequency domain positions (vertical axis) of each of the resource elements are different).

	Regarding claim 2, Kim teaches wherein the method further comprises: determining, by the terminal device, one or more resource sets of a second category (FIG. 11(a), 12(a) resource set including “R” resource elements read on second category), which are used for transmitting an uplink reference signal in the uplink control channel (¶ [0413] teaches that the PUCCH configuration of FIG. 11(a) is for transmitting DM-RS and UCI),  from the at least two resource sets (FIG. 11(a) two resource sets including “U” and “R” elements) according to the configuration signaling (¶ [0410]) L1 signaling or RRC signaling from the base station).

	Regarding claim 3, Kim teaches wherein, a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in one resource set of the second category corresponding to the uplink reference signal (FIG. 11(a) and12 (a) illustrate that the length of the reference signal sequence is equal to the quantity of “R” resource elements included in the uplink reference signal resource set.  As shown in FIGs. 11(a), the quantity of resource elements in one reference signal resource set is 2); or, a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in a single resource block in one resource set of the second category corresponding to the uplink reference signal.

	Regarding claim 4, Kim teaches wherein, the each resource set (set of “R” and “U” resource elements) of the at least two resource sets has a same quantity of resource elements (¶ [0028]; FIG. 18(a) illustrating that each resource set of uplink reference signals (R) and UCI (U) has a same quantity of resource elements (i.e. six each)).

	Regarding claim 6, Kim teaches wherein, resource elements in the each resource set of the at least two resource sets (¶ [0028], FIG. 18 REs in the “R” and “U” resource sets) belong to one resource block in frequency domain (FIG. 3, ¶ [0099] one resource block includes 12 subcarriers in a frequency domain; FIG. 18(a) illustrating that the REs in the “R” and “U” resource sets belong to one resource block including 12 subcarriers in the frequency domain).

	Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 34 UE; ¶ [0410]) comprising a processor (FIG. 34 processor 40; ¶ [0426]; ¶¶ [0410] – [0413] discloses that the UE configure the PUCCHs illustrated in FIGs. 11(a) and 11(b), thus the UE includes a processor to perform this function); a receiver (FIG. 34 receiver 20; ¶ [0425]; ¶ [0410] discloses that the UE receives signaling from the base station, thus the UE includes a receiver); and a transmitter (FIG. 34 transmitter 10; ¶ [0425]; ¶ [0420] discloses that the UE transmits the PUCCH, thus the UE includes a transmitter) as taught by Kim.

	Regarding claim 46, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 49, Kim teaches wherein, resource elements in the each resource set of the at least two resource sets belong to one time domain unit in time domain (¶¶ [0412] – [0413]; FIG. 12(a) illustrating that resource elements in each of the R and U resource sets belong to a one/single symbol/time domain unit PUCCH).

	Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 52, Kim teaches wherein, resource elements belonging to one time domain unit in the each resource set of the at least two resource sets are distributed with an equal interval in frequency domain (¶ [0280], FIG. 18(a) illustrating that resource elements belonging to a 1-symbol PUCCH (i.e. one time domain) in each of the R and U resource sets are alternating in the frequency domain with a pattern R,U,R,U, etc. (i.e. distributed with an equal interval in the frequency domain)).

	Regarding claim 54, Kim teaches wherein, a set division way of the resource sets is pre-determined or pre-configured (¶¶ [0410] – [0413] teach that the PUCCH structure configured by the UE may be determined based on . . . signaling (e.g., L1 signaling or RRC signaling) from the base station).  Thus, the PUCCH structures of FIGs. 11(a) and 12(a), for .

	Regarding claim 69, Kim teaches wherein a quantity of the at least two resource sets is equal to a quantity of time domain units (¶ [0411]; FIG. 12(a) illustrating where a quantity of two resource sets, one resource set including REs labeled “R” and the second resource set including REs labeled “U”, is equal to a quantity of two time domain units (i.e. multi/2 symbol PUCCH)).

	Regarding claim 71, the claim is interpreted and rejected for the same reason as set forth for claim 69.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 51, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Hwang et al. (US PG Pub 2019/0158329 A1, hereinafter “Hwang”).
	Regarding claim 7, Kim does not explicitly teach wherein, resource elements in the each resource set of the at least two resource sets belong to a plurality of resource blocks in frequency domain, and the uplink control channel is transmitted through the plurality of resource blocks.
	In analogous art, Hwang teaches teach wherein, resource elements in the each resource set of the at least two resource sets belong to a plurality of resource blocks in frequency domain (FIG. 9(2-a) illustrating resource elements in a set of DMRS signals (i.e. reference signals) and a set of signals other than reference signals (for example UCI) belong to a plurality of resource blocks in the frequency domain; ¶ [0135] – [0137] disclose that in FIG. 9(2-a) DMRS sequence is mapped to discontinuous resource elements of a symbol (i.e. resource set of reference signals) and UCI is mapped to all or some resource elements except for the DMRS), and the uplink control channel is transmitted through the plurality of resource blocks (¶¶ [0135] – [0137] teach that the REs/sequence depicted in FIG. 9(2-a) are transmitted through a PUCCH (i.e. control channel)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in order transmit the resource sets in a plurality of resource blocks as taught by Hwang.  One would have been motivated to do so in order to transmit more information in the same amount of time, thereby improving system throughput.

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 70, Kim does not explicitly teach wherein the configuration signaling is used for explicitly configuring the one or more resource sets of the second category, and implicitly indicating that the one or more resource sets of the first category is other resource sets except the one or more resource sets of the second category.
	In analogous art, Hwang teaches wherein the configuration signaling is used for explicitly configuring the one or more resource sets of the second category, and implicitly indicating that the one or more resource sets of the first category is other resource sets except the one or more resource sets of the second category (¶ [0129] a time domain capable of transmitting a PUCCH . . .  consisting of resource blocks having at least a predetermined size may be aligned for each cell. . . information on the configured cell-specific subframe set or cell-specific symbol set may be transferred to the UE through higher layer signaling; FIG. 9(2-a) illustrating resource elements in a set of DMRS signals (i.e. reference signals) and a set of signals other than reference signals (for example UCI) belong to a plurality of resource blocks in the frequency domain; ¶ [0135] – [0137] disclose that in FIG. 9(2-a) DMRS sequence is mapped to discontinuous resource elements of a symbol (i.e. resource set of reference signals) and UCI is mapped to all or some resource elements except for the DMRS {interpreted as the DMRS sequence (i.e. second category) mapped to REs can be configured by higher layer signaling (i.e. explicitly configured) and because UCI (i.e. first category) can be mapped to the other/blank resources not occupied by DMRS, the configuration implicitly indicates that UCI can be mapped to the other resources (i.e. resource set)}). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in order to implement the teachings of Hwang.  One would have been motivated to do so in order to transmit UCI in resource elements not occupied by DMRS, thereby maximizing the amount of information transmitted in a resource block which increases system throughput.

Regarding claim 72, the claim is interpreted and rejected for the same reason as set forth for claim 70.

Claims 11 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Gao et al. (US PG Pub 2019/0045536 A1, hereinafter “Gao”).
Regarding claim 11, Kim teaches wherein at least one resource set of the first category is used for transmitting the UCI (FIG. 33 step S3310, FIGs. 11(a), 12(a); ¶¶ [0410] – [0413] discloses that the terminal determines one or more resource sets (FIGs. 11(a) and 12(a), respectively), wherein one or more resource sets are for transmitting UCI (i.e. first category labelled “U” in FIGs. 11(a), 12(a)).
Kim does not explicitly teach each resource set of the first category is used for transmitting one UCI modulation symbol; and each UCI modulation symbol, after spreading is performed, is mapped to all resource elements in the at least one resource set of the first category for transmission.
In analogous art, Gao teaches each resource set of the first category is used for transmitting one UCI modulation symbol (¶ [0028] . . . performing channel coding and rate matching for the uplink control information based upon the quantity of code bits to obtain corresponding modulated symbols (reads on UCI modulation symbols) . . . mapping the spread modulated symbols with the length of N onto an RE group in a symbol in the determined resources for transmission, wherein the RE group includes N REs (i.e. mapping the spread modulated symbols onto an RE group reads on each resource set/RE group is used for transmitting one UCI modulation symbol)); and each UCI modulation symbol, after spreading is performed (¶ [0028] i.e. spread modulated symbols), is mapped to all resource elements in the at least one resource set of the first category for transmission (¶ [0028] mapping the spread modulated symbols with the length of N onto an RE group in a symbol in the determined resources for transmission (mapping onto an RE group in a symbol in the determined resources reads on mapped to all resource elements in the at least one resource set of the first category (i.e. UCI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in order to implement the modulation and spreading techniques as taught by Gao.  One would have been motivated to do so in order 

	Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mathworks, “Resource Element Groups (REGs) – MATLAB & Simulink,” https://www.mathworks.com/help/lte/ug/resource-element-groups-regs-1.html#bt09fji, May 24, 2016).
	Regarding claim 53, Kim does not explicitly teach wherein, the at least two resource sets are indexed according to an order of firstly frequency domain and then time domain; or, the at least two resource sets are indexed according to an order of firstly time domain and then frequency domain; or, the at least two resource sets are indexed in each of resource blocks according to an order of firstly frequency domain and then time domain, and then indexed according to an ascending or descending order of the resource blocks; or, the at least two resource sets are indexed in each of resource blocks according to an order of firstly time domain and then frequency domain, and then indexed according to an ascending or descending order of the resource blocks.
	In analogous art, Mathworks teaches wherein, the at least two resource sets are indexed according to an order of firstly frequency domain and then time domain (Section entitled Resource Element Group Indexing discloses that resource element groups (i.e. resource sets) are indexed by subcarrier index k first (i.e. frequency domain first) and then by OFDM Symbol index l (i.e. time domain)).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumura et al. (US PG Pub 2020/0015225 A1) – discloses a user terminal and radio communication method whereby two physical resource blocks (PRBs) are used to transmit a FDM DMRS-based PUCCH including DMRS and UCI; and
Takeda et al. (US PG Pub 2019/0215824 A1) – discloses that reference signals and UCI symbols may be frequency-division-multiplexed on a subcarrier by subcarrier bases in each physical resource block allocated to a user terminal.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413